DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 12/31/2020 including the Appeal Brief of 08/16/2021.  Claims 1 and 104 have been amended, claims 122-127, 131-138, 140-145 and 149-156 cancelled and claims 157 and 158 added.  Claims 1-4, 13, 14, 20, 22, 87, 88, 100-110, 114-120, 157, and 158 are currently pending in the instant Application.
 
Response to Arguments
Applicant's arguments filed 13/31/2020 with respect to the outstanding rejections under 35 USC 112 have been fully considered but they are not persuasive. 
In the first page, third paragraph of Remarks, Applicant points out MPEP section 2163.04 and raises the issue that a skilled artisan would readily appreciate that a 400 µg dose encompasses about 400 µg, that a dose of 400 µg encompasses normal and expected administration tolerances and inefficiencies.  Examiner has taken note of the section pointed out by Applicant however respectfully maintains that in light of the understanding of a skilled  artisan, the claimed range of about 400 µg would be broader than the disclosed range of 400 µg in that if the nominal range is understood to be subject to administration tolerances and inefficiencies, an approximate nominal range as claimed including said tolerances and inefficiencies would encompass a broader range than the exact dose disclosed including said tolerances and inefficiencies.  
In the second page, second paragraph of Remarks, Applicant points out instant Example 12 and MPEP section 2173.05 and that in determining the range encompassed by “about” one must consider the context of the term as it is used in the claims and specification of the application.  Examiner has 
In the third paragraph of the second page of Remarks Applicant points out MPEP section 2163 and that the written description test determines whether a skilled artisan can reasonably conclude that an inventor had possession of the claimed invention. The Examiner has taken note of the section pointed out by Applicant however respectfully maintains that in light of the understanding of a skilled artisan, the claimed range of about 400 µg would be broader than the disclosed range of 400 µg in that if the nominal range is understood to be subject to variation, an approximate range as claimed further including said variation would encompass a broader range than the exact dose as disclosed including said variation.    That is, Examiner respectfully maintains that insofar as variation about a nominal dose is understood to occur in the art, the variation would be understood to be added about the claimed range rather than necessarily within the claimed range. 
In the second paragraph of the third page of Remarks Applicant points out the Advisory Action (understood to be that of 12/11/2020) at page 3, third paragraph and raises the issue that a skilled artisan would recognize that the recited nominal dose encompasses acceptable tolerances.  Examiner respectfully maintains that the claimed approximate dose range or any does therein might reasonably be interpreted to be a nominal does thus further subject to acceptable tolerances, thus the claimed range would be understood by one of ordinary skill to be broader than the disclosed nominal dose. 
In the first and second paragraphs of the fourth page or Remarks, Applicant raises the issue that a claim is not indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable 
In the fifth page, second paragraph of Remarks, Applicant raises the issue that the Federal Circuit instructs that "expressions such as 'substantially' are used in patent documents when warranted by the nature of the invention, in order to accommodate the minor variations that may be appropriate to secure the invention."  Examiner acknowledges however respectfully disagrees that the outstanding rejections under 35 USC 112 should be withdrawn in that Examiner maintains that while an approximate range is not necessarily indefinite the instant Specification does not associate the term “about” with expected variance thus the scope of the claimed range is unclear and particularly it is unclear whether the scope of the claim includes minor fluctuations in addition to the claimed range.
Applicant raises the issue that the positions asserted in the Advisory Action regarding the "surprisingly identified" rapid systemic uptake and rapid response rate of the disclosed delivery compared to conventional delivery of an equivalent substance are misplaced, that these statements and disclosure in the specification do not cast doubt on the scope of acceptable tolerances for a nominal dose for the disclosed delivery and that instead they compare delivery techniques-conventional delivery to the disclosed bi-directional delivery-explaining, for example, that bi-directional delivery has benefits over conventional delivery with the same nominal dose.   Examiner acknowledges that the instant Specification compares delivery techniques-conventional delivery to the disclosed bi-directional delivery 

Applicant's arguments filed 12/31/2020 and 08/16/2021 with respect to the outstanding rejections under 35 USC 103 have been fully considered. Examiner acknowledges that exhaled air may be of different concentration than alveolar air as detailed in Djupesland et al., US 2010/0242959, however in on further consideration new grounds of rejection are made herein.  As a new grounds of rejection is relied upon herein this Action is non-final. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100, 102, 103, 116, 119 and 120, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of claims 100, 102, 103, 116, 119 and 120 recites a range of about 400 µg.  The apparent corresponding disclosure for an amount to be administered in a method of treating nasal polyps and/or rhinosinusitis is exactly 400 µg in page 111, the second paragraph of the Specification, thus the claimed range is outside of that disclosed.

Claims 1, 22, 104 and 118 and claims 2-4, 13, 14, 20, 87, 88, 100-103, 105-110, 114-117, 119, 120, 157, and 158 due to dependence from claims 1, 22, 104 and 118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 1, 22, 104 and 118 recites a concentration of the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide.  Examiner respectfully points out that the instant Specification is not enabling for this feature in view of the level of one of ordinary skill, amount of direction provided by the inventor and quantity of experimentation needed to make or use the invention based on the content of the disclosure, and nature of the invention.  As exhaled air may be of different concentration such as the 4 percent carbon dioxide .  

Claims 100, 102, 103, 116, 119 and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "about" in each of claims 100, 102, 103, 116, 119 and 120 is a relative term which renders the claim indefinite.  The term "about" as applied to a dosage amount of 400 µg of fluticasone in treatment of polyps and/or rhinosinusitis is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13, 14, 104-109, 157 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al., US 2010/0057047 in view of Martin G. Miser, US 4,919,132.
Regarding claim 1, Djupesland discloses a method (recited in paragraph 1) of treating nasal polyps (as per Paragraphs 1 and 3)  in a patient comprising placing a nosepiece (Figure 1, nosepiece 17 as per Paragraph 54)  into a first nostril of the patient (17 being inserted as per Paragraph 67) placing a mouthpiece (19 as per Paragraph 57) into a mouth of the patient (as shown in Figure 3 and recited in paragraph 67), the mouthpiece being fluidly connected to the nosepiece (as per Paragraph 57), wherein exhalation by the patient into the mouthpiece (as per Paragraph 68)  and out of the nosepiece produces a bi-directional flow (into one nasal cavity, around the nasal septum and through the other nasal airway thus bi-directional with respect to the patient) of exhalation air into a first nasal passageway of the patient and out of a second nasal passageway of the patient (as per Paragraph 68) administering fluticasone (as per Paragraph 56), in a first step, during exhalation by the patient (as per Paragraph 57) through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece)  and delivering carbon dioxide , in a second step, during exhalation by the patient through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece, the administering comprising both delivering fluticasone and delivering of exhaled gas as per Paragraph 68), to a location at an upper posterior region (as shown in Figure 3, and as per Paragraph 70 reciting an upper, posterior region) of  the first nasal passageway of the patient and the first step is performed at least one of before, after, before and after, and at the same time as the second step (the first and second steps being performed at the same time during a single  dosing event as per Paragraph 68 , the first step also occurring before and after the second step as during a sequence of dosing events as required by the delivery of multiple doses as per Paragraph 60) wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide.
Djupesland does not disclose a numeric concentration of carbon dioxide that is from about 5% to about 6% vol/vol carbon dioxide, wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide.
Miser teaches exhaled air at 5% vol/vol carbon dioxide carbon dioxide (as per Column 6, liens 61-64).
Miser and Djupesland are analogous in that both are from the field of airway delivery (anesthetic delivery in Miser as per the Abstract thereof).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to use the exhaled air having 5% vol/vol carbon dioxide of Miser as the exhaled air flow in Djupesland thus resulting in said method wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and wherein a pH at the location (as per Paragraph 70 an upper, posterior region in Djupesland) at the upper posterior region of the first nasal passageway of the patient is adjusted (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly a concentration  which will inherently produce a decrease in pH of around 0.1 units as 

Regarding claim 2, the first step is performed before the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative supplying of a dose such that the second step of delivering would necessarily occur again during a second dose delivery thus after the first step).
Regarding claim 3, the first step is performed after the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before the first step).
Regarding claim 4, the second step is performed before and at the same time as the first step (as during supplying of a plurality of doses as per Paragraph 62, taking the first step to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before and during the first step).
Regarding claims 13 and 14, the pH at the location is adjusted by an amount ranging from 0.1-0.5 pH units, the amount ranging from 0.1-0.2 pH units (necessarily, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly the as is known 
Regarding claim 104, Djupesland discloses a method (recited in paragraph 1) of treating chronic rhinosinusitis with or without nasal polyps  (as per Paragraphs 1 and 3, CRS being recited wherein polyps may or may not develop)  in a patient comprising placing a nosepiece (Figure 1, nosepiece 17 as per Paragraph 54)  into a first nostril of the patient (17 being inserted as per Paragraph 67) placing a mouthpiece (19 as per Paragraph 57) into a mouth of the patient (as shown in Figure 3 and recited in paragraph 67), the mouthpiece being fluidly connected to the nosepiece (as per Paragraph 57), wherein exhalation by the patient into the mouthpiece (as per Paragraph 68)  and out of the nosepiece produces a bi-directional flow (into one nasal cavity, around the nasal septum and through the other nasal airway thus bi-directional with respect to the patient) of exhalation air into a first nasal passageway of the patient and out of a second nasal passageway of the patient (as per Paragraph 68) administering fluticasone (as per Paragraph 56), in a first step, during exhalation by the patient (as per Paragraph 57) through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece)  and delivering carbon dioxide (necessarily, by way of the exhaled gas), in a second step, during exhalation by the patient through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece, the administering comprising both delivering fluticasone and delivering of exhaled gas as per Paragraph 68), to a location at an upper posterior region (as shown in Figure 3, and as per Paragraph 70 reciting an upper, posterior region) of  the first nasal passageway of the patient and the first step is performed at least one of before, after, before and after, and at the same time as the second step (the first and second steps being performed at the same time during a single  dosing event as per Paragraph 68 , the first step also occurring before and after the second step wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide.
Djupesland does not disclose a numeric concentration of carbon dioxide that is from about 5% to about 6% vol/vol carbon dioxide, wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide.
Djupesland does not disclose a numeric concentration of carbon dioxide that is from about 5% to about 6% vol/vol carbon dioxide, wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide.
Miser teaches exhaled air at 5% vol/vol carbon dioxide carbon dioxide (as per Column 6, liens 61-64).
Miser and Djupesland are analogous in that both are from the field of airway delivery (anesthetic delivery in Miser as per the Abstract thereof).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to use the exhaled air having 5% vol/vol carbon dioxide of Miser as the exhaled air flow in Djupesland thus resulting in said method wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and wherein a pH at the location (as per Paragraph 70 an upper, posterior region in Djupesland) at the upper posterior region of the first nasal passageway of the patient is adjusted (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly a concentration  which will inherently produce a decrease in pH of around 0.1 units as detailed in the instant Disclosure, on page 95, the third paragraph, particularly applying exhaled gas as called for in the instant Invention thus producing the same amount of change in pH) by controlling a duration, a rate, and a pressure (the duration, rate and flow being those generated by exhalation thus controlled within physiological limits and controlled by directing through the nasal airways) of a flow of the carbon dioxide.  It would have been obvious to do so for the purpose of achieving entrainment via 

Regarding claim 105, the first step is performed before the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative supplying of a dose such that the second step of delivering would necessarily occur again during a second dose delivery thus after the first step).
Regarding claim 106, the first step is performed after the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before the first step).
Regarding claim 107, the second step is performed before and at the same time as the first step (as during supplying of a plurality of doses as per Paragraph 62, taking the first step to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before and during the first step).
Regarding claims 108 and 109, the pH at the location is adjusted by an amount ranging from 0.1-0.5 pH units, the amount ranging from 0.1-0.2 pH units (necessarily, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly the as is known to produce a decrease in pH of around 0.1 units, particularly applying exhaled gas as called for in the instant invention thus producing the same amount of change in pH).
Regarding claim 157, the fluticasone is delivered during the first step in two doses (as during supplying two doses of a plurality of doses as per Paragraph 62).
Regarding claim 158, the fluticasone is delivered during the first step in two doses (as during supplying two doses of a plurality of doses as per Paragraph 62).

Claims 20 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Miser as applied to claims 1 and 104 above in view of Kevin D.J. Bowden, US 6,792,947.  Djupesland does not teach controlling the duration of the flow of carbon dioxide to be in a range from about 2-3 s.
Bowden teaches the time of a normal adult taken to exhale to be about 3 seconds (as per Column 3, lines 10-18).
Bowden and Djupesland are analogous in that both are from the field of respiratory therapy.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to include controlling the duration of the flow of carbon dioxide in a range from about 2-3 s.  It would have been obvious to do so for the purpose of achieving dose delivery as called for by Djupesland with a normal exhalation time of an adult patient thus not requiring exceptional or difficult respiratory effort and preventing failure due to insufficient respiratory effort beyond normal respiration.

Claims 22 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Miser as applied to claims 1 and 104 above in view of Djupesland et al., US 2010/0288275 (herein Djupesland ‘275).  Djupesland does not disclose placing the nosepiece into a second nostril of the patient, placing the mouthpiece into the mouth of the patient, administering fluticasone, in a third step, during exhalation by the patient through the nosepiece; and delivering carbon dioxide, in a fourth step, during exhalation by the patient through the nosepiece, to a location at an upper posterior region of the second nasal passageway of the patient, wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and the third step is performed at least one of before, after, before and after, and at the same time as the fourth step
delivering a second dose to a second nostril and wherein a capsule contains a single dose.
Djupesland ‘275 and Djupesland are analogous in that both are from the field of methods and devices for delivery of therapeutic powder via exhalation flow from the mouth to the nasal airway.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify the method of Djupesland to comprise delivering a second does to a second nostril as taught by Djupesland ‘275 thus effectively pluralizing the steps of the modified Djupesland as detailed regarding claims 1 and 104 above and resulting in said method comprising placing the nosepiece into a second nostril of the patient, placing the mouthpiece into the mouth of the patient, administering fluticasone, in a third step, during exhalation by the patient through the nosepiece; and delivering carbon dioxide, in a fourth step, during exhalation by the patient through the nosepiece, to a location at an upper posterior region of the second nasal passageway of the patient, wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and the third step is performed at least one of before, after, before and after, and at the same time as the fourth step.  It would have been obvious to do so for the purpose of treating a patient as called for by Djupesland wherein treatment is applied to both sides of the nasal airways thus treating polyps in both sides of the airways with similar dosing.  

Claims 87, 88, 101, 114, 115 and 117  are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Miser as applied to claims 1 and 104 above in view of Voges, US 5,894,841.  Djupesland teaches that an agent delivered therein may be liquid (as per Paragraph 59) however it is unclear whether the liquid embodiment is intended to be an embodiment of fluticasone delivery thus .
Voges teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 10, lines 8-12) that is fluticasone and is fluticasone propionate wherein the therapeutic agent is administered as a liquid aerosol (as per Column 10, lines 49-55)
Voges and Djupesland are analogous in that both are from the field of inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to comprise the liquid fluticasone propionate.  It would have been obvious to do so for the purpose of achieving fluticasone aerosol as called for by Djupesland using a known, art-recognized formulation of fluticasone which the device of Djupesland would be capable of delivering. 

 Claims 87, 100, 102, 114, 116 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland,  Miser and Voges as applied to claims 1 and 104 above in view of Conrad O. Gardner, US 5,993,782. Djupesland does not disclose said method wherein said fluticasone is fluticasone propionate, in an amount of about 400 µg b.i.d.
Gardner teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 2, lines 40-55) that is fluticasone propionate at a dose alternately of 200 µg or 1mg   wherein the therapeutic agent is administered as a liquid aerosol (a spray as per Column 2 lines 26-30)
Gardner and Djupesland are analogous in that both are from the field of inhalers for nasal delivery.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to comprise the fluticasone propionate.  It would have been obvious to do so for the purpose of achieving fluticasone aerosol as called for by Djupesland using a known, art-recognized formulation of fluticasone which the device of Djupesland would be capable of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 103  and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland, Miser and Djupesland ‘275 as applied to claims 22  and 118 above in view of Gardner.  Djupesland does not disclose said method wherein said fluticasone is delivered in an amount of about 400 µg b.i.d.
Gardner teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 2, lines 40-55) that is fluticasone propionate at a dose alternately of 200 µg or 1mg   wherein the therapeutic agent is administered as a liquid aerosol (a spray as per Column 2 lines 26-30)
Gardner and Djupesland are analogous in that both are from the field of inhalers for nasal delivery.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to comprise fluticasone propionate.  It would have been obvious to do so for the purpose of achieving fluticasone aerosol as called for by Djupesland using a known, art-recognized formulation of fluticasone which the device of Djupesland would be capable of delivering.  Also it would have been obvious to one of ordinary skill in the art to prior to the filing date of the instant Application to modify Djupesland to comprise dosage in an amount of 400 µg b.i.d. through  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785                     

/MICHAEL J TSAI/Primary Examiner, Art Unit 3619